Title: Thomas Jefferson to John Adams, 16 Jun. 1786
From: Jefferson, Thomas
To: Adams, John


          
            
              Dear Sir
            
            

              Paris

               June 16. 1786.
            
          

          I inclose you the copy of a letter received from mr[expansion sign]
            Barclay dated Cadiz May 23. by which you will perceive he was still on this side the
            Mediterranean. has mr[expansion sign] Lamb written to you? I hear nothing from him nor
            of him, since mr[expansion sign] Carmichael’s information of his arrival in Spain.
            mr[expansion sign] Randall gave reason to expect that himself would come on. yet neither
            himself nor any letters from him arrive. perhaps they find conveyances for reporting to
            you the causes of their delay. I am anxious also to receive your opinion what is best to
            be done.
          The Swedish Ambassador asked me some time ago to give him in
            writing my thoughts on the best method of rendering the island of St. Bartholomew useful in the commerce between Sweden &
            the U.S. he afterwards pressed this on me every time I saw him till I was obliged to do
            it. I gave it as my opinion that to render that island most instrumental to the commerce
            of Sweden & the U.S. and also most useful to Sweden in every other point of
            view, it should be made a free port without a single restriction. as he had pressed this
            matter so much, I suspected his court might have instructed him to do it, and might also
            direct their minister at London to get your opinion on the same point. this latter
            possibility induced me to trouble you with information of what had passed here.
          I observe in the Leyden gazette of June 2. the extract of a letter
            dated Algiers Apr. 15. which says that on the 10th. of April
            an American vessel the Clementina captain Palmer from Philadelphia was carried in there
            by a cruiser. there being other circumstances mentioned in the same letter relative to
            our affairs which I know to be true, I am afraid this capture is also true.
          The king sets out on the 21st. inst.
            for Cherburg in order to animate by his notice the operations going on there. the Count
            d’Artois has lately been there. this is an astonishing effort of human industry. it is
            believed it will be among the best ports in the world & will contain the whole
            navy of France. those threats of invasion on England heretofore made, may
            become real in a future war, besides the bridle which this fixes in the mouth of the
            Thames.
          Present me affectionately to mrs[expansion sign] & miss
            Adams, assuring them of my friendly & respectful remembrance of them, &
            how much I regret that I am not of their party in visiting the gardens this summer; and
            accept yourself assurances of the esteem & regard with which I have the honor to
            be Dear Sir / Your most obedient humble servt

          
            
              Th: Jefferson
            
          
        